Citation Nr: 1542571	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  08-33 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for major depressive disorder (MDD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Counsel





INTRODUCTION

The Veteran served on active duty from July 1984 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Board remanded the claim in October 2012.


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected MDD was manifested by no more than occupational and social impairment, with deficiencies in most areas, but without total social and occupational impairment.


CONCLUSION OF LAW

The criteria for the assignment of an initial disability rating of 70 percent, but no higher, for service-connected MDD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2015).

In a situation as here where the claim arose in the context of the Veteran trying to establish his entitlement to service connection for a disability, and VA provided him the required notice concerning this underlying issue, and service connection was actually granted, the claim as it arose in its initial context has been substantiated, i.e., proven, so the intended purpose of the notice served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General Counsel has clarified that no additional notice is required for a "downstream" issue, to include appeal pertaining to the assigned rating and TDIU.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather than issuing an additional notice letter in this situation concerning the "downstream" claims, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a statement of the case if the disagreement is not resolved.   Such was the case here.  

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, Social Security Administration (SSA) records, VA examination reports, and VA treatment records are in the file.  Identified private treatment records have been obtained to the extent possible.

The Veteran underwent a VA examination to determine the severity of his MDD most recently in February 2012.  The examination involved a thorough examination of the Veteran, consideration of his lay statements/history, and a conclusion that was supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The Board notes that the Veteran's last VA examination is now over a year old. The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-9.  Indeed, the Veteran has made no statement regarding a worsening of his disability.  There is also no objective evidence indicating that there has been a material change in the severity of his MDD since the VA examination in February 2012.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).  A new VA examination is not necessary at this time.  

The claim was remanded to the AOJ in October 2012 for additional evidentiary development including obtaining any updated VA and private treatment records and scheduling the Veteran for a new VA examination.  The AOJ obtained updated VA treatment records, sought additional private treatment records from the Veteran, and provided him with a new VA examination in February 2012.  Accordingly, all remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  



As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).  

The veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2015).  Where the veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's service-connected MDD has been evaluated as 30 percent disabling under Diagnostic Code 9434.  He seeks a higher initial rating.

Under Diagnostic Code 9434, the General Rating Formula for Mental Disorders is used.  The General Rating Formula provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 71 to 80 is defined as symptoms, if present, that are transient and expectable reactions to psychological stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

The Veteran was first examined in August 2005.  At that time, he complained of difficulty when working, depression, irritability, an inability to stand in crowded places, and verbal aggression with his wife and children.  He indicated that he had not worked since retiring from the military and lived with his wife and three children.  The examiner observed good hygiene and grooming, anxious and depressed mood, constricted affect, good attention, concentration, and memory, clear and coherent speech, and good impulse control.  There was no evidence of delusions, hallucinations, suicidal or homicidal ideation, obsessive or ritualistic behavior, or panic attacks.  The examiner diagnosed the Veteran with adjustment reaction with mixed emotional features and assigned a GAF score of 75.  

The Veteran was next examined in October 2007.  At that time, he complained of severe and continuous symptoms of sadness, low self-esteem, feelings of worthlessness, low energy, increased appetite, intolerance to noise and his children, and indecisiveness.  He also reported spending nearly the whole day in bed, not working since military retirement, and having poor marital, family, and social relationships due to his ill humor and isolation.  He indicated that his wife was concerned that he will overdose on his medications, but he denied any history of suicide attempts or current suicidal or homicidal thoughts.  The examiner observed adequate grooming, a lack of direct eye contact, tearfulness, constricted affect, depressed mood, preoccupation with one or two topics, and no evidence of delusions, hallucinations, or inappropriate behavior.  She also noted that he had mildly impaired recent memory and moderately impaired immediate memory.  His remote memory and ability to complete activities of daily living (ADLs), however, were intact.  The examiner diagnosed the Veteran with NDD and assigned a GAF score of 55.

The Veteran was then examined in September 2009.  At that time, he complained of insomnia, anxiety, irritability, and staying in bed all day.  The examiner observed no direct eye contact.  The Veteran demonstrated tearfulness, depressed affect, anxiousness, and an elated mood.  He was completely orientated and displayed an unremarkable thought process and content.  The examiner also noted that there was no evidence of delusions, hallucinations, inappropriate behavior, panic attacks, obsessive or ritualistic behavior, or suicidal or homicidal thoughts.  He was able to maintain minimum personal hygiene, had good impulse control, and was able to perform all ADLs except sports/exercise, travel, driving, and recreation.  The Veteran's recent and immediate memory was mildly impaired and his remote memory was normal.  The examiner diagnosed the Veteran with MDD by history and assigned a GAF score of 70.  He concluded that there was not total social and occupational impairment, but that the Veteran's symptoms did result in deficiencies in family relations, work, and mood.

The Veteran was most recently examined in February 2012.  He complained of sadness, crying spells, hopelessness, worthlessness, irritability, sleeping difficulties, death wishes, hearing voice with unspecified commands, anxiety, panic attacks occurring weekly or less often, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  He reported having a good marital relationship with his supportive wife and distant interpersonal relations, but no significant interpersonal difficulties.  The examiner observed adequate hygiene, fair eye contact, and depressed mood and constricted affect with crying spells.  There was no evidence of delusions or hallucinations and the Veteran denied suicidal and homicidal ideation.  The examiner diagnosed the Veteran with recurrent MDD and assigned a GAF score of 55.  She opined that his MDD resulted in occupational and social impairment with deficiencies in most areas.  She explained that his mood instability could limit his capacity to interact effectively and on a sustained basis with others and that his depression also resulted in concentration difficulties that could limit his ability to perform complex tasks.

In addition to the VA examination reports, the medical evidence of record includes VA and private psychiatric treatment records and SSA records which are consistent with the VA examination findings and include GAF scores as low as 50.  Those records also document the Veteran's hospitalization on two occasions due to psychiatric complaints.  He was more recently hospitalized for a period of seven days in April 210 due to suicidal ideation.  

With resolution of reasonable doubt in the favor of the Veteran, the Board finds that his MDD warranted a 70 percent initial evaluation for the entire period on appeal.  The medical and lay evidence supports a finding of occupational and social impairment with deficiencies in most areas.  Although the first VA examiner in August 2005 seemed to observe less severe symptoms, the Board finds that the Veteran's symptoms at that time were consistent with the 70 percent evaluation.  The Veteran has consistently reported depression, being unable to work, and being verbally aggressive with his wife and children.  These constitute deficiencies in the areas of work, family relations, and mood.  He was also hospitalized on two occasions due to his psychiatric disorder.  Thus, rather than assigning staged ratings, the Board will afford the Veteran the full benefit-of-the-doubt and find that the totality of the evidence favors the assignment of a 70 percent initial rating throughout the appeals period.  

Although an increased initial rating of 70 percent is warranted, the evidence of record does not reflect symptoms that would meet the criteria for a 100 percent rating for any period of time during the pendency of the claim.  There is no total social and occupational impairment.  Rather, throughout the appeals period, the Veteran maintained a relationship, albeit strained, with his wife and children.  Despite some social impairment, these relationships preclude a finding of total social impairment.  Without such evidence of total social impairment, in addition to the total occupational impairment, an even higher rating of 100 percent cannot be assigned.

Additionally, there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned 70 percent disability rating throughout the appeal period.  Assignment of staged ratings is not warranted.  See Fenderson, supra.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected MDD, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 70 percent disability rating specifically contemplates his symptoms, including near continuous panic or depression affecting the ability to function independently, appropriately and effectively, irritability, and difficulty in adapting to stressful circumstances.  Moreover, the Board must consider any additional psychiatric symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria.  See Mauerhan, supra.  Thus, the Board finds that the Veteran's disability picture is adequately contemplated by the rating schedule.  As the threshold issue under Thun is not met, any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

Accordingly, the Board finds that the Veteran's psychiatric disability warranted a 70 percent evaluation throughout the appeals periods, but that the claim of entitlement to an initial disability rating in excess of 70 percent must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, beyond that assigned herein, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).







ORDER

Entitlement to an initial disability rating of 70 percent, but no higher, for MDD is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


